Citation Nr: 1429827	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from September 1957 to March 1958 and from November 1961 to August 1962.  He also had service in the U.S. Army Reserve and the Wisconsin National Guard; presumably this included unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Board reopened the claim for service connection for a left knee disorder as new and material evidence had been received.  The newly reopened claim was then remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

It is noted that neither the Veteran nor his representative has filed a written waiver regarding initial RO consideration of all the evidence that has been associated with the claims file since the Board remand of the decision in December 2013.  This includes an April 2014 VA examination.  As this evaluation pertains to the back and does not include evidence regarding the left knee, there is no prejudice to the Veteran in proceeding to adjudication of his claim.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDING OF FACT

A left knee disorder, notably, degenerative joint disease (DJD), was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's left knee DJD is related to active duty.  


CONCLUSION OF LAW

The Veteran does not have a chronic left knee disorder, to include DJD, due to disease or injury that was incurred in or aggravated by active service nor may DJD of the left knee presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In a May 2010 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., DJD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

A summary of the pertinent evidence was provided in the Board's December 2013 remand decision.  It is repeated below for clarity.  

It is the Veteran's contention that service connection is warranted for a chronic left knee disorder in that current left knee problems resulted from injury in 1962.  

Service treatment records (STRs) show no preexisting left knee disorder upon entry into his second period of active duty in November 1961.  An April 1962 profile revealed that the Veteran had sprained his left knee and restrictions on weight bearing, lifting, marching, and calisthenics were advised.  His June 1962 discharge examination noted an abnormality of the lower extremities, namely torn cartilage of the left knee.  The examiner also noted that the left knee cartilage was torn in February 1962 and had not "cleared yet."  It was noted that the Veteran still had effusion and disability.  The next day the Veteran received an orthopedic consultation.  This examiner reported that the Veteran's left knee showed no instability at that time and that there was no evidence of torn cartilage.  The examiner indicated that the Veteran's left knee was asymptomatic and that the Veteran was cleared for separation.  

A February 1973 VA examination report included the Veteran's statements about the history of his in-service knee injury and subsequent treatment.  He told the examiner that after his knee swelled in service, he was given crutches, and he was subsequently admitted to a hospital for three months where his knee was taped and injected.  Examination in 1973 showed a normal left knee with a diagnosis of sprain of left knee, by history, recovered.  X-ray of the left knee was normal.  

According to an October 1992 VA hospital admission record, the Veteran claimed prior surgery, without any complications, in 1960 for cartilage repair of the left knee.  

VA X-ray in July 1998 showed left knee degenerative changes.  

Also of record is a statement dated in September 2009 from Dr. J.B., one of the Veteran's physicians at a local VA clinic.  The doctor noted that he was following the Veteran for his left knee pain.  He stated that the Veteran's problems began with an inservice injury in 1961.  The doctor opined that if the inservice injury could be confirmed, it was "possible" that his present problems "may be" related to that injury.  

When examined by VA in November 2009, the examiner indicated that he based his negative nexus opinion largely on a review of the available STRs and the February 1973 examination.  He explained that "at this time" there was insufficient medical evidence in the file to correlate a knee injury in service to the current left knee diagnosis.  

According to an April 2010 signed statement, the Veteran claimed that his left knee was injured during war games in approximately March 1962 when he was tackled by another soldier in a foxhole.  He stated that his knee twisted and snapped and he was taken back to the barracks where his knee began to swell.  He was then taken to the hospital at Fort Lewis, Washington, later that evening where fluid was drained off his knee and the knee was tightly bandaged.  He asserted that he also received shots to prevent infection and that he remained in the hospital for four months.  He said that during that time his knee was placed in a cast and he was checked on a daily basis.  When he finally returned to barracks he was on crutches and put on light duty.  

In a statement dated in August 2010 from Dr. S.T., a private provider recommended a total left knee arthroplasty.  

An April 2012 VA examiner also provided a negative nexus opinion, noting that the medical evidence showed a gradual onset of age-related DJD in many joints.  

The Board remanded the claim in 2013 in an attempt to obtain corroborating treatment records showing inservice left knee treatment.  If records were obtained, either the VA examiner from 2009 or 2012 was to be asked to clarify his medical opinion regarding the possible service etiology of the Veteran's current left knee disorder.  

Review of the record shows that requests for records were subsequently made to the Wisconsin National Guard and to the National Personnel Records Center (NPRC) without success.  

Analysis

Clearly, in this case, the Veteran was treated for a left knee injury in 1962.  As noted at time of discharge examination several months later, this condition had not fully resolved.  An orthopedic consultation the very next day, however, cleared the Veteran for discharge noting that the knee was asymptomatic.  Moreover, upon VA examination and X-ray of the left knee in February 1973, no abnormality was found.  

Many years passed before left knee DJD was diagnosed in 1998, over 35 years after service discharge.  This significant lapse in time between service and post service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  

The Board is aware of the Veteran's contentions linking his left knee DJD to his period of active duty.  The Board is also aware of the September 2009 statement (as summarized above) where it was asserted that a review of the Veteran's treatment records in service could possibly show that his present left knee problems were related to that service injury.  However, the doctor's statement is found to have no probative value in that he did not address the medical records which showed that the initial injury had resolved, (e.g., negative left knee X-ray in 1973), nor the extended period of time (over 30 years) before a chronic left knee disorder was noted.  

The Board finds that the 2009 and 2012 VA examiners' reports to be the most probative evidence as to the etiology of the Veteran's left knee condition.  Both opinions were based on a review of the Veteran's complete medical records and examination of the Veteran.  Thus, it takes into account the medical evidence in favor and against the Veteran's claim, and makes references to specific physical findings (or lack thereof) set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


